Title: [Diary entry: 12 February 1760]
From: Washington, George
To: 

Tuesday Feby. 12th. A Small Frost happening last Night to Crust the Ground causd the House to move much lighter and by 9 Oclock it was got to the spot on wch. it was intended to stand. Visited at the Glebe the day being very fine clear & still. No wind blowing from any Quarter perceivably. Sett Kate & Doll to heaping the Dung abt. the Stable. Recd. a Letter & Acct. Currt. from Messrs. Hanbury the former dated Octr. 1–1759 the other Septr. 1st. same yr.